                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Benjamin Heyward,                             )       Civil Action No.: 6:18-cv-00150-JMC
                                              )
                       Plaintiff,             )
       v.                                     )               ORDER AND OPINION
                                              )
A. Price,                                     )
                                              )
                       Defendant.             )
                                              )

       Plaintiff Benjamin Heyward filed this civil rights action against Defendant Audrey Price

(“Defendant” or “Lt. Price”) pursuant to 42 U.S.C. § 1983 alleging that Defendant used excessive

force against Plaintiff in violation of his constitutional rights. (ECF No. 71.)

       This matter is before the court on Defendant’s Motion for Summary Judgment (ECF No.

86), Plaintiff’s Motion for Summary Judgment (ECF No. 96), his two Motions for Discovery (ECF

Nos. 89, 102), and his Motion to Amend/Correct the Complaint (ECF No. 126). In accordance

with 28 U.S.C. § 636(b) and Local Civ. Rule 73.02(B)(2)(g) (D.S.C.), the matter was referred to

United States Magistrate Judge Kevin F. McDonald for pretrial handling. On October 9, 2018, the

Magistrate Judge issued a Report and Recommendation in which he recommended that the court

grant Defendant’s Motion for Summary Judgment, deny Plaintiff’s Motion for Summary

Judgment, and deny Plaintiff’s remaining Motions as moot. 1 (ECF No. 110 at 7–8.) Plaintiff filed

Objections to the Magistrate Judge’s Report and Recommendation, which are presently before the

court. (ECF No. 115.) For the reasons set forth below, the court GRANTS Defendant’s Motion

for Summary Judgment (ECF No. 86), DENIES Plaintiff’s Motion for Summary Judgment (ECF




1
 The court observes that Plaintiff’s Motion to Amend/Correct the Complaint was filed after the
Magistrate Judge entered his Report and Recommendation.
                                                  1
No. 96), and DENIES AS MOOT all remaining pending Motions. (ECF Nos. 89, 102, 126.)

                  I.      FACTUAL AND PROCEDURAL BACKGROUND

        The facts of this matter are discussed in the Report and Recommendation. (ECF No. 110

at 1–4.) The court concludes, upon its own careful review of the record, that the Magistrate Judge’s

factual summation is accurate and incorporates it by reference. The court will only reference

herein additional facts viewed in the light most favorable to Plaintiff that are pertinent to the

analysis of his claims.

        Plaintiff is an inmate presently incarcerated at the McCormick Correctional Institution in

McCormick, South Carolina. Plaintiff alleges that on April 13, 2017, when he was an inmate at

the Kershaw Correctional Institution in Kershaw, South Carolina, Defendant used excessive force

by spraying pepper spray in Plaintiff’s face during an argument. (See generally ECF No. 71 at 7.)

Specifically, Plaintiff alleges:

        On 4-13-2017, I went into hickory unit sallyport and I asked unit counselor Mr. R.
        Truesdale to tell inmate Patrick Brown #289401 ‘[h]ead ward keeper,’ to give [me]
        some cleaning chemical because I needed to clean my cell. Mr. Truesdale told me
        unit manager, ‘Lieutenant’ Price was in the control booth, I must ask her. I went to
        the control booth flap and asked Lt. Price to tell inmate Brown to give me some
        cleaning chemical because I needed to clean my cell. Lt. Price yelled at me and
        told me I wasn’t getting any cleaning chemical. I then told Lt. Price I was going to
        write her up, and she yelled and told me she don’t fuckin care, and I needed to get
        my black ass away from the control booth flap. I told Lt. Price, she needed to stop[]
        acting like a bitch. Lt. Price then came from around the control booth panel, to the
        control booth flap, and sprayed pepper spray into my face, eyes, nose and mouth.
        When I removed my face away from the control booth flap, some pepper spray
        almost went on Mr. Truesdale. Lt. Price got on the radio, and told the yard officer,
        she sprayed me with pepper spray because I called her a bitch.

(Id. ¶¶ 1–7.)




                                                 2
          After being sprayed with pepper spray, I was escorted by Mr. Truesdale to medical
          to be treated. At medical[,] Mr. Truesdale told my mental [h]ealth [c]ounselor Ms.
          Gardner, and nurse Cappadonia, Lt. Price and I was arguing over cleaning chemical
          and Lt. Price sprayed me with pepper spray through the control booth flap. Nurse
          Cappadonia then told me I shouldn’t [have] been aggressive at the flap. After being
          treated by nurse Cappadonia, I was escorted by Mr. Truesdale to the holding cell in
          the administration building. While in the holding cell, Mr. Ford, ‘Major,’ came and
          spoke to me about the incident. When I told Major Ford, Lt. Price sprayed me with
          pepper spray because I told her she needed to stop[] acting like a bitch, Major Ford
          went to hickory unit and spoke with Lt. Price about the incident. Major Ford
          thought Lt. Price sprayed me with pepper spray on the wing, not through the control
          booth flap.

(ECF No. 71 at 8 ¶¶ 10–12.)

          On 4-17-2017, while being on lock up, I was being escorted from the shower by
          Mr. Ellis, corporal, when he told me Lt. Price is now saying I placed my arm into
          the control booth flap, and I tried to throw a substance on her, and I threaten[ed] to
          harm her, that’s why she sprayed me with pepper spray. On 4-27-2017, while being
          on lock up, Major Ford came and he told me he signed an incident report from Lt.
          Price, stating I placed my arm into the control booth flap and I tried to throw a
          substance on her and I threaten[ed] to harm her. I told Major Ford I never received
          the charge, someone higher than the Major stopped the charge because they know
          Lt. Price was being dishonest[] about the incident.

(Id. at 9 ¶¶ 16–18.)

          As a result of being pepper sprayed, Plaintiff alleges that he suffered (1) burning eyes for

one hour, (2) swollen eyes for three days, (3) a headache for seven days, (4) chest pain for five

days, and (5) mental and emotional injuries for seven days. (Id. at 10 § V.) After exhausting his

administrative remedies through the South Carolina Department of Corrections’ (“SCDC”) inmate

grievance process (see ECF No. 71 at 19–21), Plaintiff filed a Complaint in this court on January

17, 2018. (ECF No. 1.) In the Complaint, Plaintiff alleged that he was subjected to excessive

force by Defendant in violation of the Fourth, Eighth, and Fourteenth Amendments to the United

States Constitution. (Id. at 4.) After receiving leave from the court (ECF No. 69), Plaintiff filed

an Amended Complaint (ECF No. 71) on June 22, 2018. 2


2
    The court observes that Plaintiff’s Amended Complaint is identical to the initial Complaint but
                                                    3
       Thereafter, on August 20, 2018, Defendant filed a Motion for Summary Judgment (ECF

No. 86) arguing that Plaintiff failed to allege facts sufficient to state a claim under the Fourth,

Eighth, or Fourteenth Amendments (id. at 8, 19) and, alternatively, even if Plaintiff sufficiently

stated a claim, Defendant was entitled to qualified immunity (id. at 17). Plaintiff, then, filed

Motions to Compel Discovery (ECF No. 89) on August 22, 2018, and September 17, 2018, a

Response in Opposition to Defendant’s Motion for Summary Judgment (ECF No. 90) on August

29, 2018, as well as his own Motion for Summary Judgment (ECF No. 96) on September 7, 2018.

       Upon his review of the aforementioned Motions, the Magistrate Judge issued a Report and

Recommendation recommending that the court grant Defendant’s Motion for Summary Judgment,

deny Plaintiff’s Motion for Summary Judgment, and deny as moot all remaining Motions. (ECF

No. 110 at 7–8.) The Report concluded that none of the material facts at issue were disputed,

therefore, Defendant’s actions were reasonable. (Id. at 6–7.) Additionally, the Magistrate Judge

believed that Plaintiff’s arguments were without merit and failed to provide any proof for the stated

claims sufficient to defeat summary judgment in favor of Defendant. (Id. at 7.)

       On October 22, 2018, Plaintiff filed Objections to the Report and Recommendation (ECF

No. 115) and a Motion to Amend/Correct the Complaint on February 27, 2019. (ECF No. 126.)

                                     II.    JURISDICTION

       This court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331 based on

Plaintiff’s claims against Defendant under 42 U.S.C. § 1983, which permits an injured party to

bring a civil action against a person who, acting under color of state law, ordinance, regulation, or

custom, causes the injured party to be deprived of “any rights, privileges, or immunities secured




for the addition of four paragraphs of facts regarding the initial incident, none of which are
dispositive in this case. (See ECF No. 71-1 at 1–3.)
                                                 4
by the Constitution and laws.” Id.

                                III.    STANDARD OF REVIEW

A.     Report and Recommendation

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

only makes a recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Id. The court reviews de novo only those portions of the

Report and Recommendation to which specific objections are filed. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). The court reviews those portions which are

not specifically objected to only for clear error. Id. at 316. The court may accept, reject, or modify,

in whole or in part, the Magistrate Judge’s recommendation or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

B.     Motion for Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a). The moving party bears the initial burden of demonstrating that summary judgment is

appropriate; if the movant carries its burden, then the burden shifts to the non-moving party to set

forth specific facts showing that there is a genuine issue of material fact for trial. See Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

       When considering a motion for summary judgment, the evidence of the non-moving party

is to be believed and all justifiable inferences must be drawn in favor of the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[o]nly disputes over facts



                                                  5
that might affect the outcome of the suit under the governing law will properly preclude the entry

of summary judgment.” Id. at 248. Further, to show that a genuine issue of material fact exists,

the non-moving party must set forth facts beyond “[t]he mere existence of a scintilla of evidence.”

Id. at 252. The non-moving party must present evidence sufficient to demonstrate that a reasonable

jury could return a verdict for the non-moving party in order to avoid summary judgment. See id.

at 248.

                                       IV.    ANALYSIS

A.        The Report and Recommendation

          Upon his review, the Magistrate Judge determined that Plaintiff could not “meet the

subjective component of an excessive force claim” under Iko v. Shreve, 535 F.3d 225, 239 (4th

Cir. 2008). (ECF No. 110 at 7.) In reaching this conclusion, the Magistrate Judge observed that

because Plaintiff “admits that while speaking into the flap and holding an Ajax bottle, he used

vulgar language towards Lt. Price when he argued with her about cleaning supplies,” Defendant’s

application of some force to end the confrontation with Plaintiff was appropriate. The Magistrate

Judge further observed that his conclusion is appropriate because (1) Defendant used a “minimal

amount of chemical munitions administered (two short bursts totaling five grams) . . . to quell the

threatening and disruptive behavior of the plaintiff” and (2) “he received medical attention

immediately, and the [e]ffects of the chemical munitions were only temporary, with burning

sensations to his eyes subsiding after one hour, and all lingering affects resolved within a week.”

(Id. at 7.) Moreover, the Magistrate Judge acknowledged that he was not persuaded by Plaintiff’s

argument that “the dismissal of Lt. Price’s SCDC policy violations against him should defeat

summary judgment for her, and instead entitle him to summary judgment.” (Id.) As a result, the

Magistrate Judge recommended that the court grant Defendant’s Motion for Summary Judgment,



                                                6
deny Plaintiff’s Motion for Summary Judgment, and deny as moot all remaining Motions. (Id. at

7–8.)

B.      Plaintiff’s Objections to the Report and Recommendation

        Plaintiff stated the following fourteen objections to the Report 3:

        Objection 1 (ECF No. 110 at 2): The [A]jax bottle was empty.

        Objection 2 (Id.): [D]efendant [P]rice[’s] use[] [of] excessive force, was not in good
        faith.

        Objection 3 (Id.): [D]efendant [P]rice was wrong to come from around the control
        booth’s panel, to the control booth’s flap and spray[] pepper spray through the flap,
        into the [P]laintiff’s face.

        Objection 4 (Id. at 3): The [A]jax bottle was empty.

        Objection 5 (Id.): [D]efendant [P]rice used abusive language toward the [P]laintiff
        first, when she yelled and told [P]laintiff she don’t fuckin care if the [P]laintiff write
        her up, for not giving the [P]laintiff any cleaning supplies, and that [P]laintiff
        needed to get his black ass away from the control booth’s flap.

        Objection 6 (Id.): [D]efendant [P]rice used more than five grams of chemical
        munitions against the [P]laintiff, and not in good faith.

        Objection 7 (Id.): [P]ursuant to SCDC policy and procedures OP-22.14, 21,
        disciplinary charges for inmates in the Restrictive Housing Unit (RHU), who
        commit Level 3, 4, or 5 disciplinary offenses may have the incidents disposed of
        by the major/responsible authority utilizing SCDC Form ‘19-29A.’ The infraction
        will be entered into the offender management system disk screen using type action
        ‘03’ which will show as, ‘closed-other action taken/informally resolved.’ All Level
        1 and 2 disciplinary offenses will be disposed of formally at the discretion of the
        ‘Disciplinary Hearing [O]fficer, DHO.’ (NOTE: the closed/informally resolved
        cases will remain a part of the inmate’s automated disciplinary history).

        Objection 8 (Id.): The [P]laintiff agree, but [N]urse [U]ssery did not mention that
        the [P]laintiff complained about having sharp chest pain[] (CP). See [P]laintiff
        medical record, (encounter 667.)


3
  Each objection is stated verbatim from Plaintiff’s filing and is specified with the corresponding
page(s) of the Report to which the objection applies. The fourteen objections can be grouped into
the following four arguments: (1) The Ajax bottle was empty; (2) Defendant’s use of excessive
force was not in good faith; (3) Defendant sprayed more than five grams of pepper spray on
Plaintiff; and (4) Defendant’s actions injured Plaintiff. However, for the reasons observed herein,
it is unnecessary to address each objection ad seriatim and this decision effectively overrules them.
                                                    7
Objection 9 (Id. at 4): The [P]laintiff was examined by [N]urse [U]ssery six days
after the incident, on that day, the [P]laintiff told [N]urse [U]ssery he got sprayed
with pepper spray in his face six days ago, and as a result of inhaling the pepper
spray, he had sharp chest pain. [P]laintiff also told [N]urse [U]ssery he drink[s] a
lot of water and had taken some Tylenol and it helped his sharp chest pain.
[P]laintiff also told [N]urse [U]ssery he still had a little nagging headache, that
comes and go[e]s. [N]urse [U]ssery instructed the [P]laintiff to continue drinking
8–10 cups of water daily and given the [P]laintiff a starter pack Tylenol for his
headache. See [P]laintiff medical record, (encounter 668.) (doc. 86-4 [U]ssery
Aff.).

Objection 10 (Id. at 6): [D]efendant [P]rice used excessive force not in good faith.
Therefore, she is not entitled to summary judgment.

Objection 11 (Id. at 7): This was not a serious matter for any need for force and
[D]efendant [P]rice used more than five grams of chemical munitions against the
[P]laintiff.

Objection 12 (Id.): As a result of [D]efendant [P]rice spray[ing] chemical munitions
into the [P]laintiff[’s] face, eyes, nose and mouth, and as a result of the [P]laintiff’s
inhaling the chemical munitions, the [P]laintiff had sharp chest pain for five days,
which is a serious medical need, if left unattended, ‘poses’ a substantial risk of
serious harm. Taylor v. Adams, 221 F.3d 1254, 1258 (11th [C]ir[.] 2001).

Objection 13 (Id.): [A]ssociate warden Ford told the [P]laintiff while the [P]laintiff
was in the RHU, that he signed the incident report made by [D]efendant [P]rice.
Lt. Danley told [P]laintiff he had [D]efendant [P]rice threatening to inflict harm on
an employee charge in his office on his desk, but the [P]laintiff did not get served
with the charge because the staffs knew [D]efendant [P]rice was being dishonest
about the incident. The [P]laintiff[’s] proof is SCDC policy OP-22.14, 21.
Disciplinary charges for inmates in Restrictive Housing [U]nits (RHU) Inmates
Housed in RHU, commit level 3, 4, or 5 disciplinary offenses may have the
incidents disposed of by the major/responsible authority utilizing SCDC Form 19-
29-A[.] The infraction will be entered into the offender management system disc
screen using type action ‘03’ which will show as, ‘closed-other action taken/
informally resolved.’ All Level 1 and 2 disciplinary offenses will be disposed of
formally at the discretion of the Disciplinary Hearing [O]fficer (DHO). Note:
These closed/informally resolved cases will remain a part of the inmate’s automated
disciplinary history.’ The [P]laintiff was accused of threatening to inflict harm on
an employee, which is a Level 2 disciplinary offense. Therefore, Associate
[W]arden Ford[] did not follow SCDC policy and procedure, when he stated in his
Affidavit; that it is not unusual after a cooling down period, which may include the
inmate spending time in the RHU, as in this case. For charges to be dropped or go
unprosecuted, (SCDC policy OP-22.14-21), upon information and belief,
[D]efendant [P]rice, rewrote the incident report, [a]fter the [P]laintiff filed this
lawsuit.


                                           8
       Objection 14 (Id.): The [P]laintiff’s [M]otion for Summary Judgment should [have]
       been granted, due to the evidence[] supporting the [P]laintiff[’s] motion, also, the
       [P]laintiff’s discovery motions (docs 89, 102) should not be denied as moot.

(ECF No. 115 at 4 ¶ 11–10 ¶ 14.) Based on the foregoing, Plaintiff requests that the court grant

both his Motion for Summary Judgment and his Motion for Discovery. (Id. at 10.)

C.     Defendant’s Response to Plaintiff’s Objection to the Report and Recommendation

       Defendant responded to Plaintiff’s Objections asserting that he “repeats the same

arguments he made in prior filings with this [c]ourt . . .[,] makes only conclusory allegations and

does not cite to any actual evidence in the record to specifically support his claims . . .[, and] does

not object to any material fact findings made by this [c]ourt.” (ECF No. 122 at 1.) As a result,

“Defendant opposes th[e] Objection and respectfully requests that this [c]ourt adopt Magistrate

Judge McDonald’s Report and Recommendation.” (Id.)

D.     The Court’s Review

       In this matter, Plaintiff asserts that he was subjected to excessive force when pepper

sprayed in violation of 42 U.S.C. § 1983. “Title 42 U.S.C. § 1983 is a federal statutory remedy

available to those deprived of rights secured to them by the Constitution and, in a more sharply

limited way, the statutory laws of the United States.” Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d

176, 180 (4th Cir. 2009). “One alleging a violation of section 1983 must prove that the charged

state actor (1) deprived plaintiff of a right secured by the Constitution and laws of the United

States, and (2) that the deprivation was performed under color of the referenced sources of state

law found in the statute.” Id. (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970);

Mentavlos v. Anderson, 249 F.3d 301, 310 (4th Cir. 2001)). “[A]nalysis of an excessive force

claim brought under § 1983 begins with ‘identifying the specific constitutional right allegedly

infringed by the challenged application of force.’” Sawyer v. Asbury, 537 F. App’x 283, 290 (4th

Cir. 2013) (quoting Orem v. Rephann, 523 F.3d 442, 445 (4th Cir. 2008)). Although Plaintiff has
                                                  9
alleged a violation of rights under the Fourth, Eighth, and Fourteenth Amendments, he is a

convicted prisoner and, therefore, only the Eighth Amendment is relevant to the court’s analysis.

See id. at 290 (In Graham v. Connor, “[t]he Court held that claims for the use of excessive force

in effectuating an arrest or other seizure are governed by the Fourth Amendment’s prohibition

against ‘unreasonable’ seizures; claims of excessive force against a convicted prisoner are

governed by the Eighth Amendment’s prohibition of ‘cruel and unusual punishment’; and claims

of post-arrest excessive force against an arrestee or pre-trial detainee, as here, are governed by the

Due Process Clause of the Fourteenth Amendment, which prohibits before conviction ‘the use of

excessive force that amounts to punishment.’” (citing id., 490 U.S. 386, 395 & n.10)).

Accordingly, Defendant is entitled to summary judgment on Plaintiff’s Fourth and Fourteenth

Amendment claims for excessive force.

       The Eighth Amendment to the United States Constitution prohibits the infliction of “cruel

and unusual punishments.” U.S. Const., amend. VIII. The Eighth Amendment’s proscription of

cruel and unusual punishments governs prison officials’ use of force against convicted inmates.

Whitley v. Albers, 475 U.S. 312, 321 (1986). To prove the use of excessive force in violation of

the Eighth Amendment, a plaintiff is required to demonstrate that the prison official acted with a

sufficiently culpable state of mind (subjective component) and the injury inflicted was sufficiently

serious (objective component). Iko, 535 F.3d at 238 (citing Wilson v. Seiter, 501 U.S. 294, 298–

300 (1991)).

       To prove the subjective component, a plaintiff must show that an officer acted with a

“sufficiently culpable state of mind.” Wilson, 501 U.S. at 298. “The state of mind required in

excessive force claims is “wantonness in the infliction of pain.” Iko, 535 F.3d at 239 (citing and

quoting Whitley v. Albers, 475 U.S. 312, 322 (1986)). “[T]he ‘core judicial inquiry’ regarding the



                                                 10
subjective component of an excessive force claim is ‘whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm.’” Id. (citing

and quoting Hudson v. McMillian, 503 U.S. 1, 7 (1992)). There are several relevant factors to

consider in determining whether constitutionally excessive force was used. These include “(1)

‘the need for the application of force’; (2) ‘the relationship between that need and the amount of

force used’; (3) ‘the extent of any reasonably perceived threat that the application of force was

intended to quell’; and (4) ‘any efforts made to temper the severity of a forceful response.’” Iko,

535 F. 3d at 238 (quoting Whitley, 475 U.S. at 321).

       As to the objective component of the test, an injury is “sufficiently serious” if it rises above

the level of de minimis harm. Hudson, 503 U.S. at 9–10 (rejecting the argument that “minor”

injuries are not actionable). This rule aligns with “society’s expectations” regarding the use of

force: if an inmate can show the malevolence required to prove the subjective component, the

actual injury suffered as a result of such malevolence need not be great for “contemporary

standards of decency [to be] violated.” Id. at 9. The Fourth Circuit has recognized that

       there may be highly unusual circumstances in which a particular application of
       force will cause relatively little, or perhaps no, enduring injury, but nonetheless will
       result in an impermissible infliction of pain. In these circumstances, we believe
       that either the force used will be of a sort repugnant to the conscience of mankind,
       and thus expressly outside the de minimis force exception, or the pain itself will be
       such that it can properly be said to constitute more than de minimis injury.

Norman v. Taylor, 25 F. 3d 1259, 1266 n.4 (4th Cir. 1994) (internal citations and quotations

omitted); see also Williams v. Benjamin, 77 F.3d 756, 762 n.2 (4th Cir. 1996) (noting that “courts

should be wary of finding uses of force that inflict ‘merely’ pain but not injury to be de minimis,

and therefore beyond requiring justification under the Eighth Amendment.”).

       In his docket filings, Plaintiff asserts that his evidence shows that he “was not a threat to []

[D]efendant” because she “was secured in the control booth” where “there was a physical barrier


                                                 11
between [] [D]efendant and [P]laintiff.” (ECF No. 96 at 9.) Plaintiff further asserts that

Defendant’s spraying of pepper spray was unjustified because “the control booth’s concrete block

and glass barred wall [] prevented [] [P]laintiff [from having] any opportunity for possible physical

violence against [] [D]efendant.” (Id.) In contrast, Defendant contends that she appropriately used

two short bursts of chemical munitions totaling five grams “due to Plaintiff’s use of abusive

language and threatening gesture with the bottle of unidentified liquid.” (ECF No. 86-1 at 1 ¶ 6–

2 ¶ 12, 5.) In considering the parties’ respective positions in the context of the Iko factors, the

court observes that genuine issues of material fact exist with regard to each and every one of the

factors. Accordingly, the court finds that neither party is entitled to summary judgment based on

the subjective component of an Eighth Amendment excessive force claim.

       However, where Plaintiff’s case fails is the objective component.           In his Amended

Complaint, Plaintiff alleges that he suffered (1) burning eyes for one hour, (2) swollen eyes for

three days, (3) a headache for seven days, (4) chest pain for five days, and (5) mental and emotional

injuries for seven days. (ECF No. 71 at 10 § V.) In support of his allegations, Plaintiff provided

simply a one-page medical summary that states the following:

       04/19/17: I FEEL BETTER NOW. I HAD SENT A REQUEST FOR SICK CALL
       BUT MY CHEST HAS STOPPED HURTING. I GOT GASSED ABOUT 6
       DAYS AGO AND THAT IS WHEN MY CHEST STARTED HURTING. I
       STARTED DRINKING ALOT MORE WATER AND MY CHEST HAS NOT
       HURT. I DID TAKE SOME TYLENOL THE OTHER NIGHT AND IT HELPED.
       I DO HAVE A LITTLE NAGGING HEADACHE X2-3 DAYS THAT COMES
       AND GOES. O> TEMP=097.6 PULSE= 54 RESP=16 BP=118/ 70 WEIGHT=l42
       02 SAT= 0 49 YEARS OLD, 02 SAT 99%, SKIN COLOR NORMAL, TALKING
       WITH NO DIFFICULTY, RESPIRATIONS EVEN & NONLABORED, LUNGS
       CLEAR & EQUAL BILATERAL, HEART RATE & RHYTHM REGULAR. A>
       DEFER P> INSTRUCTED TO CONTINUE DRINKING 8-10 CUPS OF WATER
       DAILY. MAY ISSUE STARTER PACK TYLENOL.




                                                 12
       04/13/17: 49 YO BLACK MALE, NKDA. TX BY CCC. SEE PF5 FOR LIST.
       ALSO HAS HYPERLIPIDEMIA. NOTED TO HAVE RED LEFT SCLERA.
       REPORTS H/A AND SHARP CP. DOES NOT APPEAR TO BE IN DISTRESS.
       SKIN WARM AND DRY, LUNGS CLEAR. HHRR NO SOB. USED EYE
       WASH WHILE IN MEDICAL. A> EXPOSURE TO MUNITIONS GAS. P>
       GIVEN SINGLE DOSE OF TYLENOL FOR H/A. EXPLAINED HE CAN RTC
       PRN. LEFT MEDICAL TO BE TAKEN TO HOLDING CELL.

(ECF No. 96-7 at 13.) Additionally, Defendant submitted an affidavit from Michelle Ussery, the

nurse supervisor at the Kershaw Correctional Institution, who stated:

       That on April 13, 2017, the Plaintiff was examined by Donna L. Cappadonia, R.N.,
       following the use of force incident at issue. The records note that the Plaintiff had
       some eye redness and complained of a headache but also indicate[d] that he did not
       appear to be in distress. Plaintiff was allowed to wash out his eyes, was given
       Tylenol and released without any further treatment.

       That on April 19, 2017, I examined the Plaintiff during sick call and he expressed
       that all symptoms he attributed to the alleged use of force incident had subsided.
       The Plaintiff’s vital signs were normal and he was released without further
       treatment.

(ECF No. 86-4 at 2 ¶¶ 7, 8.)

       Upon its consideration of the aforementioned, the court finds that Plaintiff cannot establish

a “sufficiently serious” injury and that, as a matter of law, Plaintiff suffered de minimis harm as a

result of being sprayed with pepper spray. The issue of whether an injury is de minimis may be

found “as a matter of law.” Carter v. Morris, 164 F.3d 215, 219 n.3 (4th Cir. 1999) (plaintiff’s

claimed injury is so “insubstantial that it cannot as a matter of law support her claim . . . .”). In

the Fourth Circuit, temporary medical issues caused by the use of chemical munitions, such as

pepper spray and mace, do not cause more than de minimis pain or injury, provided the inmate is

promptly provided with medical care or an adequate opportunity to rinse the chemicals from his

person. See e.g., Jackson v. Morgan, No. 00–6129, 2001 WL 1116275, at *3–5 (4th Cir. Sept. 24,

2001) (concluding 12 blasts of pepper spray did not cause more than de minimis injury); Germain

v. Ruzicka, No. 99–6979, 2000 WL 139255, at *2–3 (4th Cir. Feb. 8, 2000); Williams v. Dehay,


                                                 13
Nos. 94-7114, 94-7115, 1996 WL 128422, at *2–3 (4th Cir. Mar. 21, 1996) (concluding the use of

mace caused no more than de minimis pain or injury); Wolfe v. Bodison, C.A. No. 8:09-0261-PMD,

2010 WL 374567, at *7 (D.S.C. Feb. 2, 2010) (Injury was de minimis in that “[a]lmost all persons

suffer a temporary adverse reaction to pepper spray or mace.”); Hicks v. Simpkins, No. Civ. A.

7:06CV00463, 2006 WL 2303179, at *3 (W.D. Va. Aug. 9, 2006) (pepper spray). In this regard,

a careful review of the medical evidence submitted by the parties leads to the conclusion that

Plaintiff only suffered de minimis injuries. Because Plaintiff’s injuries are de minimis, Defendant

is entitled to summary judgment based on the objective component of Plaintiff’s Eighth

Amendment claim for excessive force. 4

                                     V.      CONCLUSION

       Because the court finds that Plaintiff cannot satisfy the objective component of an Eighth

Amendment excessive force claim, the court ACCEPTS IN PART the Magistrate Judge’s Report

and Recommendation (ECF No. 110) and incorporates it herein by reference. Therefore, upon

careful consideration of the entire record, the court hereby GRANTS Defendant Audrey Price’s

Motion for Summary Judgment (ECF No. 86), DENIES Plaintiff Benjamin Heyward’s Motion for

Summary Judgment (ECF No. 96), DENIES AS MOOT Plaintiff’s Motions for Discovery and




4
  “However, even if a prisoner’s injuries are de minimis, he may still recover if ‘extraordinary
circumstances’ are present.” Peoples v. SCDC, Civil Action No. 8:07-3475-CMC-BHH, 2008 WL
11417045, at *3 (D.S.C. Sept. 10, 2008) (Norman, 25 F.3d at 1263). “Extraordinary circumstances
are present when the force used is ‘diabolic,’ ‘inhuman,’ or repugnant to the conscience of
mankind, or the pain itself constitutes more than de minimis injury.” Id. (citing Hudson, 503 U.S.
at 8). “Under such circumstances, even relatively minor injuries could constitute excessive force
in violation of the Eighth Amendment.” In this case, the court finds that Plaintiff’s allegations, do
not, in any respect, “reach the level of ‘diabolic,’ or ‘inhuman’ conduct, or that which is repugnant
to the conscience of mankind.” Id. As such, Plaintiff’s allegations do not rise to the level of
“extraordinary circumstances.”
                                                 14
his Motion to Amend/Correct the Complaint, 5 and OVERRULES his Objections. (ECF Nos. 89,

102, 115, 126.)

       IT IS SO ORDERED.




                                                            United States District Judge
March 29, 2019
Columbia, South Carolina




5
 In the Motion to Amend the Complaint filed after entry of the Report and Recommendation,
Plaintiff makes additional allegations of Defendant’s dishonesty that do not affect the court’s
determination in this matter.
                                              15
